Citation Nr: 0939211	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-28 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
March 1970, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran and his spouse appeared and testified at a 
hearing held at the RO before a Decision Review Officer in 
February 2006.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was not aggravated 
during his military service.

2.  The Veteran's right ear hearing loss is not related to 
noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
January 2005, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in March 2006.  
The Board finds that the notices provided fully comply with 
VA's duty to notify as to content, but not timeliness.  
However, the Veteran's claim was readjudicated in July 2006.  
Thus, VA has cured any defect as to timing by providing 
content-compliant notice with subsequent adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).   

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  In April 2006, the Veteran notified VA he had no 
additional evidence to submit in support of his claim.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in April 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran seeks service connection for bilateral hearing 
loss that he relates to exposure to noise from serving on the 
crew of a 106 mm recoilless rifle during his service in the 
Republic of Vietnam.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  There is no question that the Veteran has 
bilateral hearing loss as defined in § 3.385 as audiometric 
testing upon VA examination in April 2005 demonstrated he has 
an auditory threshold of 55 decibels at 4000 Hertz in the 
right ear and 60 decibels at 4000 Hertz in the left ear.  

Moreover, as the Veteran is a combat veteran (he is in 
receipt of a Combat Action Ribbon), he is presumed to have 
been exposed to acoustic trauma in service.  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  Thus, despite the presumption that the 
Veteran was exposed to acoustic trauma in service, the Board 
must still determine if the competent medical evidence of 
record provides a sufficient nexus between the Veteran's 
current bilateral hearing loss and the noise exposure in 
service.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not necessarily preclude 
service connection for hearing loss that first meets the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. At 159-60.  If medical evidence sufficiently 
demonstrates a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service 
and the requirements of 38 U.S.C.A. §§ are satisfied.  
Hensley, 5 Vet. App. At 160.

A review of the service treatment records reveal audiometric 
findings of impaired hearing in the left ear for VA purposes 
at the time of the Veteran's enlistment examination in July 
1968.  The audiometric results for the right ear were normal.  
Hensley, 5 Vet. App. 155, 157 (1993). (Holding that normal 
hearing is considered from 0 to 20 decibels, and that 
threshold levels above 20 decibels indicate at least some 
degree of hearing loss.)  Thus, a left ear hearing defect was 
noted on entry, negating application of the presumption of 
soundness as to that ear.  See 38 U.S.C.A. § 1111.  In 
contrast, hearing acuity in the right ear was normal on 
entrance, triggering the presumption of soundness.  Id.

Thus, with respect to the left ear, the question for 
consideration is whether left ear hearing impairment was 
aggravated during service, whereas the relevant inquiry 
regarding the right ear is whether hearing loss was incurred 
in service. 
 
Left Ear

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  

In the present case, the service treatment records fail to 
show an increase in the severity of the Veteran's pre-
existing left ear hearing impairment.  The clinical records 
are silent for any complaints of or treatment for hearing 
problems.  Although an audiometric examination was not 
conducted at the Veteran's separation examination in March 
1970, whispered and spoken voice tests were within normal 
limits (i.e., 15/15).  Moreover, at a post-service physical 
examination for employment conducted at the end of March 
1970, the Veteran reported his hearing as "O.K." and 
whispered and spoken voice tests were again within normal 
limits (i.e., 15/15).  Subsequently, on examination for 
enlistment in the U.S. Army Reserve in April 1977, 
audiometric testing revealed the Veteran had normal hearing 
in the left ear (i.e., 20 decibels or less at frequencies of 
500, 1000, 2000 and 4000 Hertz).  In addition, an employment 
audiometric record from July 1977 indicates the Veteran had 
thresholds of 5, 0, 0, 5 and 30 decibels at 500, 1000, 2000, 
3000 and 4000 Hertz, respectively, in the left ear, which is 
not sufficient to meet VA's definition of a hearing 
impairment and the decibels at 4000 Hertz is notably less 
than on the service entrance examination.  

A hearing impairment, as defined by VA, is not seen in the 
post-service medical evidence until October 2004, when the 
Veteran was seen at the VA Medical Center in Minneapolis, 
Minnesota, for an employee exam.  Hearing at 4000 Hertz was 
60 decibels, although within normal limits at the lower 
levels.

Thus, the medical evidence fails to establish that the 
Veteran's pre-existing left ear hearing impairment worsened 
in severity during service.  The only evidence of aggravation 
of the Veteran's current left ear hearing impairment during 
service is the Veteran's own lay opinion.   As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether his left ear hearing 
impairment was aggravated during his military service.

The Board also notes that the Veteran and his spouse 
testified at a RO hearing held in February 2006.  As to the 
onset of his hearing loss, the Veteran testified he was not 
able to remember the exact onset just that his problems have 
progressively gotten worse.  Although he testified to brief 
periods of loss of hearing in service after shooting off 
rounds from the 106mm recoilless rifle, he did not testify 
that he noticed a worsening of his hearing in the left ear, 
only that he noticed "chirping" sounds in his ears (i.e., 
tinnitus) in service.  In addition, the Veteran's spouse 
testified that she has known the Veteran since shortly after 
his discharge from service.  However, when asked about when 
she first noticed the Veteran's hearing loss, she stated that 
she did not pay much attention back then ("we were young"), 
but that he has been hard of hearing "ever since I can 
remember."  The Board finds this testimony to be too 
indefinite to be sufficient to constitute evidence of a 
worsening in the severity of the Veteran's left ear hearing 
impairment during service.  It, therefore, has little to no 
probative value.

As the competent evidence of record fails to establish an 
increase in the severity of the Veteran's pre-existing left 
ear hearing impairment until October 2004, more than 34 years 
after service, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's pre-existing 
left ear hearing impairment was aggravated by noise exposure 
in service.  Thus, the presumption of aggravation does not 
attach, and the Veteran's claim must be denied.



Right Ear

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In the present case, the service treatment records fail to 
show a loss of hearing acuity in the Veteran's right ear 
during service.  The clinical records are silent for any 
complaints of or treatment for hearing problems.  Although an 
audiometric examination was not conducted at the Veteran's 
separation examination in March 1970, whispered and spoken 
voice tests were within normal limits (i.e., 15/15).  
Moreover, at a post-service physical examination for 
employment conducted at the end of March 1970, the Veteran 
reported his hearing as "O.K." and whispered and spoken 
voice tests were again within normal limits (i.e., 15/15).  
Subsequently, on examination for enlistment in the U.S. Army 
Reserve in April 1977, audiometric testing revealed the 
Veteran had normal hearing in the right ear (i.e., 20 
decibels or less at frequencies of 500, 1000, 2000 and 4000 
Hertz).  In contrast, an employment audiometric record from 
July 1977 indicates the Veteran was assessed to have a slight 
high frequency hearing loss in the right ear as threshold 
audiometric testing revealed a threshold of 45 decibels at 
4000 Hertz.  

No additional medical record of right ear hearing loss is 
seen until October 2004, when the Veteran was seen at the VA 
Medical Center in Minneapolis, Minnesota, for an employee 
exam.  Hearing in the right ear at 4000 Hertz was 50 
decibels, but less than 40 decibels at the lower levels.  

VA audio examination in April 2005 demonstrated pure tone 
thresholds of the right ear, in decibels, were 10, 5, 10, 25 
and 55 at frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear.  The 
examiner noted the Veteran's reported history of being a 
gunner/squad leader on a 106 recoilless rifle in Vietnam.  
She also noted that, occupationally, the Veteran had been a 
machinist for 25 to 30 years with noise exposure and use of 
hearing protection most of the time.  The Veteran also noted 
recreational noise exposure from hunting.  The examiner 
opined that it is not at least as likely as not that the 
Veteran's current hearing loss is related to service.  In 
rendering this etiology opinion, the examiner stated she took 
into account the current degree of hearing loss as well as 
the history of post-service noise exposure.  

The only evidence, therefore, relating the Veteran's current 
right ear hearing loss to his military service is the 
Veteran's own lay opinion.   As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his right ear 
hearing impairment and his military service.
 
The Board also notes that the Veteran and his spouse 
testified at a RO hearing held in February 2006.  As to the 
onset of his hearing loss, the Veteran testified he was not 
able to remember the exact onset just that his problems have 
progressively gotten worse.  Although he testified to brief 
periods of loss of hearing in service after shooting off 
rounds from the 106mm recoilless rifle, he did not testify 
that he noticed a permanent loss of hearing in the right ear; 
rather, it would come back after a day or so.  He further 
testitifed that the only permanent difference he noticed was 
"chirping" sounds in his ears (i.e., tinnitus) starting in 
service.  In addition, the Veteran's spouse testified that 
she has known the Veteran since shortly after his discharge 
from service.  However, when asked about when she first 
noticed the Veteran's hearing loss, she stated that she did 
not pay much attention back then ("we were young"), but 
that he has been hard of hearing "ever since I can 
remember."  The Board finds this testimony to be too 
indefinite to be sufficient to constitute evidence of a 
continuity of symptomatology since the Veteran's separation 
from service.  Thus, these statements lack little to no 
probative value in establishing the onset of the Veteran's 
right ear hearing loss in service.

Finally, the Board notes that, since the Veteran's right ear 
hearing loss did not manifest itself until many years after 
service, it cannot be presumed to be related to the Veteran's 
military service.  See 38 C.F.R. §§ 3.307, 3.309(a).

For the foregoing reasons, the Board finds that the evidence 
is clearly and convincingly against a finding that the 
Veteran's current right ear hearing loss is related to noise 
exposure in service.  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


